Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2, 4-11, 14, 18 and 21-22 are canceled
Claims 1 and 16 are amended
Claims 1, 3, 12-13, 15-17, and 19-20 are allowed 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, including Chung and Kodas and Schroder, disclose or suggest the claimed invention including the depositing of an ink, where the ink include silver oxalate, isopropanolamine, Octylamine, ethanol and PVP; in the amounts of 18%, 36%, 9%, 36% respectively, and where PVP is from 0.1-30% of the total ink by weight. Moreover, the depositing of ink step followed by sintering step with pulsed laser for forming conductive network, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 02/12/2021, with respect to the rejection(s) of claim(s) 1, 3, 12-13, 15-17, and 19-20 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
The previously applied 112 claims rejection, in light of the amended claim are now withdrawn.
In light of the applicant’s argument, the previously applied claims rejection are now withdrawn.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718